internal_revenue_service department of the treasury number release date index numbers 2601-dollar_figure washington dc person to contact telephone number refer reply to cc p si 4-plr-122322-01 date date re legend settlor a settlor b_trust group a beneficiaries group b beneficiaries date date state court agreement state law dear this is in response to your letter dated date and prior correspondence requesting several rulings concerning the partition of trust settlor a and settlor b established an irrevocable_trust trust on date the beneficiaries of the trust are the grandchildren and great-grandchildren of the settlors the trust was established to provide for at least percent of the support of each beneficiary under the age of trust provides for two classes of beneficiaries group a beneficiaries and group b beneficiaries each class has four beneficiaries group a beneficiaries shared equal fractional interests in the trust from its inception and starting in calendar_year received support payments from the trust the interests of the group b beneficiaries vested on date since date all group a and b beneficiaries under the age of have been entitled to receive support payments from the trust and all provisions of trust have been equally applicable to both group a and b beneficiaries under the terms of trust support obligations are borne equally by all beneficiaries whose vested interest in the trust has not been terminated each beneficiary has a fractional share in trust under paragraph of the trust each vested beneficiary is entitled to demand plr-122322-01 distribution and termination of that beneficiary’s entire share upon reaching the age of at such time the beneficiary’s share of corpus as well as any accumulated or undistributed_income is to be distributed free of trust paragraph of the trust provides that if a beneficiary dies prior to distribution and is survived by issue that beneficiary’s share is retained in the trust and distributed outright to the issue on the date the deceased beneficiary would have attained the age of the share of a beneficiary who dies prior to age and without issue is to be divided equally among the surviving group a and group b beneficiaries and is to be held in trust for the remaining trust beneficiaries or distributed out right to those surviving beneficiaries persons who have withdrawn their share prior to the death of such deceased beneficiary paragraph of the trust provides that the trustee shall have the power to partition allot and distribute the trust estate in_kind or partly in money and partly in_kind as the trustee deems necessary paragraph provides that the trustee shall not waive renounce or reduce any right under state law to partition trust property three of the group a beneficiaries have reached the age of and are no longer entitled to support from the trust the remaining group a beneficiary and the four group b beneficiaries are under age and are still entitled to support from the trust the primary trust asset is real_property some of which it leases to persons or entitles aligned with the three adult group a beneficiaries group a leases while certain other real_property is leased to persons or entities aligned with the five minor trust beneficiaries group b leases these two groups have differing objectives concerning the management and operation of the real_property held by the trust pursuant to state law the trustee proposes to execute agreement and divide the trust into separate trusts trust a and trust b after the division the three adult group a beneficiaries will be the trust beneficiaries of trust a and the five minor beneficiaries will be the trust b beneficiaries in order to ensure that each beneficiary receives equal value the trust property will be divided accordingly on a non-pro rata basis the trust real_property will be partitioned so that the real_property subject_to group a leases will be held in trust a and will ultimately be distributed to the current three adult beneficiaries upon termination of trust a likewise the real_property subject_to the group b leases will be held in trust b and will upon termination of trust b pass to the current minor trust beneficiaries after the division of trust property of the fair_market_value of all trust property will be held in trust a and of all property will be held in trust b in addition both trusts will share support obligations on a prorata basis i e paid_by trust a and paid_by trust b if in any year net_income of either divided trust is not sufficient to discharge its support obligation the agreement provides that principal of that trust will be invaded to the extent necessary to meet the obligation plr-122322-01 as part of the agreement there will be a cross purchase of contingent_remainder interests each beneficiary will assign his or her remainder interests in the other trust to the beneficiaries of that trust the contingent_remainder value of each beneficiary’s interest has been calculated and the parties agree that the contingent_remainder interests which the three adult group a beneficiaries have to trust b has an aggregate fair_market_value greater then the fair_market_value of the contingent_remainder interests which the remaining group a beneficiary and four group b beneficiaries have in trust a pursuant to the agreement the remaining group a beneficiary and four group b beneficiaries will pay the three adult group a beneficiaries the difference in cash under the agreement the terms governing the divided trusts with respect to the distribution of income and principal during the lifetime of the beneficiaries as well as upon the death or withdrawal of a beneficiary or upon termination of the trusts will be identical to the terms of the trust each divided trust will be separately managed and administered the parties plan to petition court for approval of the proposed division of trust and cross purchases of remainder interests upon issuance of a favorable ruling by the internal_revenue_service the trust was irrevocable on date and it is represented that no additions have been made to the trust after that date you have requested the following rulings the proposed division of trust does not constitute a sale exchange or other_disposition of property either by the trust or any of its beneficiaries in which any gain_or_loss is realized under sec_61 or sec_1001 of the internal_revenue_code with the exception of the amount to be paid pursuant to the agreement for the cross purchase of the remainder interests the proposed division of trust will neither cause a beneficial_interest to be shifted to a beneficiary who occupies a generation lower than the beneficiaries who held the interests prior to the division nor extend the time for vesting of any beneficial_interest in trust beyond the period originally provided for in trust the proposed division of trust will not be a constructive_addition to trust trust a or trust b and will not otherwise cause trust trust a or trust b to lose their exempt status under sec_2601 ruling_request no sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property will be the excess of the amount_realized from the sale over the adjusted_basis provided in sec_1011 for determining gain and the loss will be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized plr-122322-01 sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained state law allows a court to divide a_trust into two or more separate trusts if the court determines that dividing the trust will not defeat or substantially impair the accomplishment of the trust purposes or the interests of the beneficiaries a pro_rata partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 c b distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution the beneficiaries were viewed as having an absolute right to a ratable in-kind distribution accordingly revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries an exchange that required recognition of gain under the provisions of sec_1001 the present case is distinguishable from revrul_69_486 because the trust instrument expressly provides the trustee with the power to distribute property on a non- pro_rata basis thus the reformed trusts are not required to receive pro_rata distributions of each asset of trust accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of trust an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 in defining what constitutes a material difference for purposes of sec_1001 the court concluded that regulation sec_1_1001-1 reasonably interprets sec_1001 and concluded that properties are different in the sense that is material to the code if their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans it is consistent with the supreme court's opinion in cottage savings to find that the interests of the beneficiaries of trust a and trust b will not differ materially from their interests in trust the proposed transaction is similar to the kinds of transactions plr-122322-01 discussed in revrul_56_437 since trust is to be partitioned but all other provisions of the trusts will remain unchanged the assets of trust will be allocated to trust a and trust b in proportion to the current interests of the beneficiaries the same substantive provisions of the trust continue to control the interests of the beneficiaries after the division the beneficiaries will be entitled to the same income principal distributions non-contingent termination rights and distribution of assets as before the creation of the divided trusts we conclude that the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries therefore under cottage savings the properties exchanged are not materially different and the proposed division of the trust except as to the cross purchase of the remainder interests will not be treated as a sale or disposition that would require any trust or any beneficiary to recognize gain_or_loss under sec_61 or sec_1001 ruling_request nos and sec_2601 imposes a tax on every generation-skipping_transfer section of the tax_reform_act_of_1986 p l vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax gstt regulations provide that the tax will apply to any generation-skipping_transfer made after date section b a of the tax_reform_act_of_1986 and sec_26_2601-1 provide that the generation-skipping_transfer_tax will not apply to any generation- skipping transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of principal added to the trust after date or out of income attributable to principal so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c which relate to property includible in a decedent’s gross_estate under sec_2038 and sec_2042 in the present case the trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 apply sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gstt under sec_26_2601-1 or an exempt trust will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in the present case the trust was created and became irrevocable on date plr-122322-01 and there have been no additions made to trust after date accordingly trust is exempt from gstt under sec_26_2601-1 under the facts as presented the division of the trust into successor trusts pursuant to the proposed partition will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly we conclude that trust trust a and trust b will be treated as trusts which were irrevocable on date for purposes of b a of the tax_reform_act_of_1986 and sec_26_2601-1 and will remain exempt from the generation-skipping_transfer_tax this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions of the code or under any other provisions of the code nor do we express an opinion on the computation or methodology of valuing the contingent_remainder interests sincerely yours lorraine e gardner assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes cc
